Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			CONTINUATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-09-2021 has been entered.
 				STATUS OF THE CLAIMS
Claims 1, 5, 13-15, 26-28 are pending.  Claims 2-4, 6-12, 16-25 have been cancelled.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 13-15, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over CN 10443061 (CN ‘061) in view of Brouwer et al.  (3,682,880)  and further in view of Gorelick et al. (WO 2014/022760 ),   Kennison et al. (2011/0158919) and Kemp et al. (2.4.2 Reb A.) and further in view of Zang et al. (WO 2016/023103).  
               CN ‘061  disclose a food and drink containing miraculin (miracle fruit, MF) with stevia (claim 1 of reference) in amounts of 10-25 parts MF leaf and stevia in amounts of 10-20 parts.  These amounts are from unextracted ingredients, but the reference gives the suggestion of using the two ingredients together, i. e. the MF and stevia.  Official Notice is taken that Reb A is present in stevia leaf in the highest amounts.  
  	Claim 1 has been amended to require that the Miracle fruit pulp (MFP) is in powder form, and claims 1 and 5 that the ingredients are used in particular amounts.  Brouwer et al.  discloses that the use of miracle fruit (MF) was known, and used for the function of changing a sour taste to a sweet taste in the human mouth ( para. 1, lines 20-35).  The MF can be in the form of a dry product, (powder) or the flesh of the berries, i. e. pulp can be used , or in the form of a  juice or concentrate containing the active factor (col. 1, lines 49-70, col. 2, lines 1-8).  The reference discloses that the amount of miraculin to be added to a foodstuff can be determined by a simple test of determining how much miraculin gives a sweet taste, then if smaller amounts are used, the sour taste is reduced, but the sweet taste is not yet present.  In berry juice much more is needed to give a sweet taste (col. 4, lines 55-70). In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing beverage containing miracle fruit pulp powder in particular amounts,  properties such as amounts of the MF are important.  It appears that the precise ingredients as well as their proportions affect the taste of the composition by removing the bitterness of the stevia ingredient, rebaudioside A, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   
 Therefore, it is seen that it would have been within the skill of the ordinary worker to determine how much miraculin or MF is needed to give the desired sweet taste in a composition , and it would have been obvious to use the teachings of Brouwer et al.  in the composition of the combined reference to determine how sweet the product should be, or how much MF should be used to mask yet another bitter taste such as the bitter taste found in stevia.    

           Claim 1 further requires that the composition contain Rebaudioside A as the stevia component.    Kennison discloses a composition to reduce or suppress undesirable taste impressions of sweeteners (title).  The composition can contain stevioglycosides from Stevia (0004), and miraculin as a sweetener (0013) in a soda composition (0101).  Even though the reference uses coumarin to reduce undesirable sweetness, the claimed ingredients are disclosed in a soda composition (0164).  Kemp et al.  discloses that Reb A has a potent sweetness but is associated with bitter and liquorice/anise aftertaste (col. 1, Table 2.1, first paragraph after this table ).   Also, Gorelick et al.  discloses a composition to drink containing Miraculin made from the MF plant which has the effect of modifying the sourness of a food to taste sweet where the flesh of the berry or freeze dried extract of miraculin are dissolved on a person’s tongue  (page 2, lines 27-30 and page 3, lines 1-2).  The kit of the reference can contain a taste modifying kit containing an inorganic acid or organic acid, and a taste modifying substance, such as miracle berry, miraculin or other miraculin-containing substance (page 5, lines 13-20). The taste to modify includes bitter and metallic (page 12, lines 15-20).  Taste modifying substances, such as rebaudioside A, and other stevia glycosides can be used for their known function in the compositions, and can be used alone or as part of a composition as in liquid (page 14, 1-10 and page  17, lines 1-5).  The reference discloses that Miraculin can be both a taste-modifying agent and a sour tasting modifying agent which can be in the form of a powder (page 17, lines 26-31).     
Therefore, it would have been obvious to use stevia and miraculin in a composition as disclosed by Kennison et al. in the composition of the combined references, since the reference discloses that Reb A as found in stevia and a miracle fruit or miraculin could be used in the same composition, and, Gorelick et al. discloses the use of Reb A with miraculin or miracle fruit.  
Claim 1 requires that the composition is a beverage.  Kennison et al.  discloses mixing ingredients to make a carbonated beverage containing Reb A (stevia component) and  adding  bitterness ingredients and other ingredients (0172-0177).  The miracle fruit (miraculin) was disclosed as a sweetener that could have been used.  Therefore, it would have been obvious to make a beverage composition as disclosed by Kennison et al.  in view of Brouwser et al.  
Claim 1 has been amended to require that the MF beverage has zero calories.   Zhang discloses a method of purifying Reb M to make a primary extract (abstract).  The reference discloses that natural non-caloric sweeteners are known  (page 3, 2nd paragraph under Background, and page 7, under Summary of the invention, para. ).   Also, that steviol glycosides  of which Reb A is one has a bitter taste for some (page 6, last paragraph).  Therefore, it would have been obvious to make a zero calorie beverage as disclosed by Zang et al. and to use the MF pulp powder in particular amounts (In re Boesch), and for there to be a reasonable expectation of success of making the claimed beverages, since it was known to use stevia with miracle fruit as disclosed by CN’061, of which Reb A is a major component, commonly used, in particular amounts (Boesch) , and to use Rebaudioside A as disclosed by Kennison and Kemp, in powder form as disclosed by Gorelick et al.  in the composition of CN’061 to make a zero calorie beverage composition.  

Claims 13-15 require that the beverage can be a flavored water, or tea or coffee.  Zang discloses that the stevia can be used in beverages and other product, which it is seen would have included the above forms (page 7, para. 4).    Bouwer et al. discloses dissolving miraculin in water, before coating tablets (col. 8, lines 35-44).  Therefore, it would have been obvious to combine the MF with water as disclosed by Brouwer et al.  and Zang et al.  in the composition of the combined references.  
Zang et al. discloses as in claim 27 that vitamins and minerals can be used in the composition (line before “Functional ingredients”).  
Zang et al. discloses a method of extracting Reb M from Stevia which gives high purity, excellent color a pure taste which can be used in beverages as in claim 28  (paragraph 1, under “summary of the invention, page  6 (bottom) and page 7, top para.).   
                                                                                                                                                                                                                                                                                                                               ARGUMENTS
Applicant's arguments filed 11-9-2021 are moot due new references being applied.      


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/--           Primary Examiner, Art Unit 1793   
	HFH 12-1-2021